
	

115 HR 2201 : Micro Offering Safe Harbor Act
U.S. House of Representatives
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2201
		IN THE SENATE OF THE UNITED STATES
		November 13, 2017Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Act of 1933 to exempt certain micro-offerings from the registration
			 requirements of such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Micro Offering Safe Harbor Act. 2.Exemptions for micro-offerings (a)In generalSection 4 of the Securities Act of 1933 (15 U.S.C. 77d) is amended—
 (1)in subsection (a), by adding at the end the following:  (8)transactions meeting the requirements of subsection (f).; and
 (2)by adding at the end the following:  (f)Certain micro-Offerings (1)In generalThe transactions referred to in subsection (a)(8) are transactions involving the sale of securities by an issuer (including all entities controlled by or under common control with the issuer) that meet all of the following requirements:
 (A)Pre-existing relationshipEach purchaser has a substantive pre-existing relationship with an officer of the issuer, a director of the issuer, or a shareholder holding 10 percent or more of the shares of the issuer.
 (B)35 or fewer purchasersThere are no more than, or the issuer reasonably believes that there are no more than, 35 purchasers of securities from the issuer that are sold in reliance on the exemption provided under subsection (a)(8) during the 12-month period preceding such transaction.
 (C)Small offering amountThe aggregate amount of all securities sold by the issuer, including any amount sold in reliance on the exemption provided under subsection (a)(8), during the 12-month period preceding such transaction, does not exceed $500,000.
								(2)Disqualification
 (A)In generalThe exemption provided under subsection (a)(8) shall not be available for a transaction involving a sale of securities if any person described in subparagraph (B) would have triggered disqualification pursuant to section 230.506(d) of title 17, Code of Federal Regulations.
 (B)Persons describedThe persons described in this subparagraph are the following: (i)The issuer.
 (ii)Any predecessor of the issuer. (iii)Any affiliated issuer.
 (iv)Any director, executive officer, other officer participating in the offering, general partner, or managing member of the issuer.
 (v)Any beneficial owner of 20 percent or more of the issuer’s outstanding voting equity securities, calculated on the basis of voting power.
 (vi)Any promoter connected with the issuer in any capacity at the time of such sale. (vii)Any investment manager of an issuer that is a pooled investment fund.
 (viii)Any person that has been or will be paid (directly or indirectly) remuneration for solicitation of purchasers in connection with such sale of securities.
 (ix)Any general partner or managing member of any such investment manager or solicitor. (x)Any director, executive officer, or other officer participating in the offering of any such investment manager or solicitor or general partner or managing member of such investment manager or solicitor..
 (b)Exemption under State regulationsSection 18(b)(4) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is amended— (1)in subparagraph (F), by striking or at the end;
 (2)in subparagraph (G), by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (H)section 4(a)(8)..  Passed the House of Representatives November 9, 2017.Karen L. Haas,Clerk. 